DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 7-10, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blankenstein et al (US 2005/0106756 A1, cited in IDS filed 06/14/2021).
Regarding claim 1, Blankenstein discloses a reagent container (Fig. 1-3, Fig. 7) comprising:
a first sidewall (see: first sidewall of transport path 15);
a second sidewall opposite the first sidewall (see: second sidewall of transport path 15);
a bottom wall coupled to the first sidewall and the second sidewall (see: bottom surface of transport path 15);
a first baffle extending from the bottom wall, the first baffle spaced apart from the first sidewall and the second sidewall such that a liquid reagent in the reagent container can flow between the first baffle and the first and second sidewalls (see: plurality of microstructure elements 54);
a second baffle extending from the bottom wall, the second baffle spaced apart from the first sidewall and the second sidewall such that the liquid reagent in the reagent container can flow between the second baffle and the first and second sidewalls (see: plurality of microstructure elements 54); and
a top wall coupled to the first sidewall and the second sidewall opposite the bottom wall (see: bottom surface of cover 1b), an opening defined in the top wall, the opening structured to receive a pipette for extracting the liquid reagent from the reagent container (see: bottom aperture of inlet 2, which is fully capable of receiving a pipette), the opening in the top wall disposed along an axis that extends between first and second baffles (Fig. 1, see: line II-II which extends between the inlet 2 and the plurality of microstructure elements 54; Fig, 7, see: axis which follows the arrows which extends between the inlet 2 and the plurality of microstructure elements 54).
Regarding claim 2, Blankenstein further discloses the bottom wall has a circular recess aligned with the opening (Fig. 1, Fig. 2, see: recessed portion of lower part 1a which corresponds with the circular shape of inlet 2).
Regarding claim 3, Blankenstein further discloses the top wall includes an upward extending throat, the opening defined through the throat (Fig. 2, see: inlet 2 comprises sidewalls extending upwards from the bottom surface of cover 1b).
Regarding claim 5, Blankenstein further discloses a base couplable to a rotatable carousel of a diagnostic analyzer, the bottom wall coupled to the base (Fig. 2, see: bottom surface of lower part 1a, which is fully capable of being coupled to a rotatable carousel of a diagnostic analyzer).
Regarding claim 7, Blankenstein further discloses the top wall includes a crown extending from a top side of the top wall, the crown defining an enclosed cavity extending upward from an underside of the top wall to enable the liquid reagent in the reagent container to flow into the cavity when the reagent container is rotated (Fig. 2, see: inlet 2 comprises sidewalls extending upwards from the bottom surface of cover 1b and define a cylindrical volume of space which is fully capable of enabling liquid reagent to flow into the device when rotated).
Regarding claim 8, Blankenstein further discloses the first baffle is aligned below the crown (Fig. 1, see: line II-II which extends below the inlet 2 and through the plurality of microstructure elements 54; Fig, 7, see: axis which follows the arrows which extends below the inlet 2 and the plurality of microstructure elements 54).
Regarding claim 9, Blankenstein further discloses the first and second sidewalls are non-parallel such that the reagent container has a wedge-shaped cross-section (Fig. 2, see: first and second sidewalls of transport path 15 comprise angled microstructure elements 53 disposed opposite each other to form a wedge shape).
Regarding claim 10, Blankenstein further discloses the first baffle has a c- shaped cross-section and the second baffle has a c-shaped cross-section (Fig. 1, see: microstructure elements 54; Fig. 7, see: microstructure elements 54).

Regarding claim 18, Blankenstein discloses a reagent container (Fig. 1-3, Fig. 7) comprising:
a first sidewall (see: first sidewall of transport path 15);
a second sidewall opposite the first sidewall (see: second sidewall of transport path 15);
a bottom wall coupled to the first sidewall and the second sidewall (see: bottom surface of transport path 15);
a top wall coupled to the first sidewall and the second sidewall opposite the bottom wall (see: bottom surface of cover 1b), the top wall including a crown defining an enclosed cavity extending upward from an underside of the top wall to enable liquid reagent in the reagent container to flow into the cavity when the reagent container is rotated (Fig. 2, see: inlet 2 comprises sidewalls extending upwards from the bottom surface of cover 1b and define a cylindrical volume of space which is fully capable of enabling liquid reagent to flow into the device when rotated); and
a baffle cantilevered from the bottom wall (Fig. 1-2, see: plurality of microstructure elements 54, 83), the baffle aligned below the crown (Fig. 1, see: line II-II which extends below the inlet 2 and through the plurality of microstructure elements 54; Fig, 7, see: axis which follows the arrows which extends below the inlet 2 and the plurality of microstructure elements 54).
Regarding claim 19, Blankenstein further discloses the baffle does not extend into enclosed cavity defined by the crown (Fig. 1-2, see: plurality of microstructure elements 54, 83, do not extend into the inlet 2).
Regarding claim 20, Blankenstein further discloses the baffle is a first baffle (Fig. 1-2, see: plurality of microstructure elements 54, 83, do not extend into the inlet 2), further including a second baffle cantilevered from the bottom wall, and wherein the second baffle is not aligned below the crown (Fig. 1-2, see: plurality of microstructure elements 54 which are not aligned with the axis which follows the arrows which extends below the inlet 2 and the plurality of microstructure elements 54).

Claim(s) 11-13 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holen et al. (USP 4,883,763, cited in IDS filed 06/14/2021).
Regarding claim 11, Holen discloses a method comprising:
rotating a reagent container about an axis of rotation (C8/L27-42, see: rotation of the card), the reagent container (Fig. 4, Fig. 5) including:
a first sidewall (see: lateral wall 83);
a second sidewall opposite the first sidewall (see: wall opposite lateral wall 83 defining the other side of mixed chamber 60);
a top wall coupled to the first sidewall and the second sidewall (see: face plate 24);
a bottom wall opposite the top wall, the bottom wall coupled to the first sidewall and the second sidewall (see: bottom plate 26);
a baffle extending from the bottom wall, the baffle spaced apart from the first sidewall, the second sidewall, and the top wall (see: series of baffles 67, 71, 73); and
a liquid reagent in the reagent container (C8/L27-42, see: reagent); and displacing the liquid reagent around the baffle during rotation (C8/L27-42, see: baffles 67, 71, and 73 generate turbulence in the reagent).
Regarding claim 12, Holen further discloses rotating the reagent container includes rotating a carousel about an axis of rotation, the reagent container disposed on the carousel (Fig. 1, Fig. 2).
Regarding claim 13, Holen further discloses a longitudinal axis of the reagent container is offset from the axis of rotation (Fig. 1, Fig. 2).
Regarding claim 15, Holen further discloses ceasing rotation and aspirating a portion of the liquid reagent (C7/L56-65, see: reagent is released through vent 104).
Regarding claim 16, Holen further discloses rotating the reagent container includes rotating the reagent container with a substantially constantly changing velocity (C7/L4-18, see: multi-speed operation).
Regarding claim 17, Holen further discloses rotating the reagent container includes increasing a velocity of the reagent container non-linearly over time and decreasing the velocity of the reagent container nonlinearly over time (C8/L3-26, see: sample card is rotated in a plurality of orientations, providing a plurality of different vectors, which is analogous to a non-linear change in velocity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenstein et al (US 2005/0106756 A1, cited in IDS filed 06/14/2021), in view of Palmieri et al. (USP 5,632,399, cited in IDS filed 06/14/2021).
Regarding claim 4, Blankenstein does not explicitly disclose a cap removably coupled to the throat.
Palmieri teaches an analogous reagent container (Fig. 1-8) comprising a self-sealing lid mechanism (303) attached thereto.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to incorporate a self-sealing lid mechanism into the device disclosed by Blankenstein, as taught by Palmieri, since such a modification would have provided for protection from evaporation and contamination while packaging the reagents in a manner convenient for operator access and handling (Palmieri: C7/L60-C8/L4).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenstein et al (US 2005/0106756 A1, cited in IDS filed 06/14/2021).
Regarding claim 6, Blankenstein further discloses the device being filled with a plurality of liquids [0006]-[0007].
Blankenstein does not explicitly disclose the liquid reagent filling at least 90% of a volume defined by the reagent container.
As the required sample volume is a variable that can be modified, among others, by adjusting said percent volume of liquid reagent, with said required sample volume both increasing as the percent volume of liquid reagent is decreased, the precise percent volume of liquid reagent would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed percent volume of liquid reagent cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the percent volume of liquid reagent in the apparatus of Blankenstein to obtain the desired required sample volume (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797